Citation Nr: 0418542	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  00-21 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection a chronic low back 
disability.

3.  Entitlement to service connection for chronic depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1986 to September 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for a bilateral 
knee disability, chronic back pain, and chronic depression.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), evidentiary development is necessary.

In terms of the knee issue on appeal, the veteran's service 
medical records indicate that he suffered from bilateral knee 
pain.  For example, in June 1992 the veteran had bilateral 
knee pain characterized by bilateral iliotibial band 
syndrome, and in April 1992 the veteran reported that he had 
pain in both knees for two years.  Though the examiner noted 
that there was no effusion, both knees had patellar pain.  

In terms of the chronic back disability issue on appeal, the 
service medical records indicate that the veteran sought 
treatment for low back pain after a player fell on him during 
a football claim.  The examiner recorded that there was no 
prior history of back pain.  Medical records from Dr. 
Banister dated April 2000 refer to trauma of the lumbosacral 
spine and that herniation should be ruled out as a possible 
diagnosis. 

In terms of the chronic depression issue on appeal, the 
service medical records contain several ADAPCP Client Intake 
Forms that indicate the basis for admission was due to 
alcohol.  Another record indicates that the veteran had 
temporary problems with alcohol abuse, an altercation with a 
head injury, and stress.  In a June 2001 letter the veteran 
asserted that he had anti-social behavior and depression in 
service.  Records from the Redding VA Outpatient Clinic 
include a December 2001 assessment for dysthymic disorder, as 
well as other references to depression.  

A January 2003 rating decision, which readjudicated issues 
that had previously been decided under the well-grounded 
standard in a February 2000 decision, denied the service 
connection claims for a left knee disability and chronic 
depression.  The service connection claim for chronic back 
pain was deferred for a medical examination, and a May 2003 
Supplemental Statement of the Case denied service connection 
for a chronic low back disability.

The records from the Redding VA Medical Center state that the 
veteran sought service connection for (as is relevant to this 
appeal) "right knee pain" and chronic back pain.  The 
compensation and pension worksheet dated July 2000 dictated 
the same.  As a result, at the March 2003 VA examination, 
only the right knee and the veteran's neck were examined.  
The veteran, however, should be afforded a medical 
examination to clarify the diagnoses of any current 
disability concerning the left knee, the low back, and 
chronic depression.  Upon establishing diagnoses, the 
examiner should offer a nexus opinion as detailed below.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The veteran should be scheduled for 
a VA medical examination.  The RO 
should forward the veteran's claims 
file for review by the VA examiner.  
The examiner should clarify the 
diagnoses of any current disability 
concerning the left knee, low back, and 
chronic depression.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
any of these disabilities are related 
to the veteran's active service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

3.  Then, the RO should readjudicate 
the veteran's service connection claims 
for a left knee disability, a low back 
disability, and chronic depression.  If 
the determination of the claims remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




